Case 1:18-cv-23054-JLK Document 15 Entered on FLSD Docket 11/07/2018 Page 1 of 1

                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA



 MARIA A LEMBCKE                                               CASE NUMBER
                                                                  1:18−cv−23054−JLK
                        PLAINTIFF(S)

                              v.

 1706 THOMAS ST, LLC., et al.,

                                                                      DEFAULT BY CLERK F.R.Civ.P.55(a)

                      DEFENDANT(S).




                                                 Clerk's Default
       It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

 to the complaint filed herein within the time required by law.

 Default is hereby entered against defendant(s)

 J. CHRISTIAN MARC




 as of course, on the date November 7, 2018.
                                                             STEVEN M. LARIMORE
                                                             CLERK OF COURT

                                                             By /s/ Doris Jones
                                                             Deputy Clerk

 cc: Senior Judge James Lawrence King
     Maria A Lembcke

                                              DEFAULT BY CLERK F.R.Civ.P.55(a)

 CV−37 (10/01)
